UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 26, 2012 HOVNANIAN ENTERPRISES, INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-8551 (Commission File Number) 22-1851059 (I.R.S. Employer Identification No.) 110 West Front Street P.O. Box 500 Red Bank, New Jersey 07701 (Address of Principal Executive Offices) (Zip Code) (732) 747-7800 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since
